Judgment dismissing the third-party complaint unanimously affirmed, with $50 costs and disbursements to the third-party defendant. Western Vegetable Oils Company, Inc. sustained its damage when it paid out its moneys to Allied Crude Vegetable Oil Refining Corp., and therefore any misconduct by Leif Hoegh & Co., A/S was not the proximate cause of any loss to Western. Consequently the court does not have to reach the other issues presented. Concur — Breitel, J. P., Rabin, McNally, Steuer and Capozzoli, JJ.